      Case 2:18-cv-04541-DWL Document 18 Filed 02/26/19 Page 1 of 20




 1   LUBIN & ENOCH, P.C.
     Nicholas J. Enoch
 2   Arizona Bar No. 016473
 3   Stanley Lubin
     Arizona Bar No. 003076
 4   349 North Fourth Avenue
 5   Phoenix, Arizona 85003-1505
     Telephone: (602) 234-0008
 6   Facsimile: (602) 626-3586
 7   Email: nick@lubinandenoch.com

 8   ANDERSON ALEXANDER, PLLC
     Austin W. Anderson (admitted Pro Hac Vice)
 9
     Texas Bar No. 24045189
10   Email: austin@a2xlaw.com
     Clif Alexander (admitted Pro Hac Vice)
11
     Texas Bar No. 24064805
12   Email: clif@a2xlaw.com
     819 North Upper Broadway
13   Corpus Christi, Texas 78401
14   Telephone: (361) 452-1279
     Fax: (361) 452-1284
15
16   Attorneys for Plaintiffs
     and Putative Class Members
17
18                   IN THE UNITED STATES DISTRICT COURT

19                         FOR THE DISTRICT OF ARIZONA
20
     Glee Winter; Tricia Bahuin; Kelin Coco;       No. 2:18-cv-04541-DMF
21   Stephanie Hubbard; Domonique Kendrick;
     Rodney Mays; Ashley Alexander; Keisha
22
     Corley; Nyche Franklin; Latisha Friske;
23   Anthony Ivy; Dana Mason; Lindsey Penn;
     Derrick Prentice; Sara Roberts; Shatoria      FIRST AMENDED COLLECTIVE
24                                                 ACTION COMPLAINT AND
     Sutton; Sharniqua Woodberry; Veisinia Anau;
25   Kari Brannen; Brooke Canfield; Kylee Wertz;   DEMAND FOR JURY TRIAL
     and Kristian Rocha,
26
27   Individually and on behalf of all others
     similarly situated,
28
      Case 2:18-cv-04541-DWL Document 18 Filed 02/26/19 Page 2 of 20




 1                         Plaintiffs,
 2    v.
 3
      Progrexion Teleservices, Inc.,
 4    An Arizona Corporation,
 5
                          Defendant.
 6
 7
 8          Plaintiffs¾Glee Winter; Tricia Bahuin; Kelin Coco; Stephanie Hubbard;
 9
     Domonique Kendrick; Rodney Mays; Ashley Alexander; Keisha Corley; Nyche Franklin;
10
11   Latisha Friske; Anthony Ivy; Dana Mason; Lindsey Penn; Derrick Prentice; Sara Roberts;

12   Shatoria Sutton; Sharniqua Woodberry; Veisinia Anau; Kari Brannen; Brooke Canfield;
13
     Kylee Wertz; and Kristian Rocha¾bring this action individually and on behalf of all
14
     current and former hourly non-exempt call-center employees (hereinafter “Plaintiffs and
15
16   the Putative Class Members”) who worked for Progrexion Teleservices, Inc. (hereinafter
17
     “Defendant” or “Progrexion”), at any time from December 7, 2015 through the final
18
     disposition of this matter, to recover compensation, liquidated damages, and attorneys’ fees
19
20   and costs pursuant to the provisions of Sections 207 and 216(b) of the Fair Labor Standards
21   Act of 1938, as amended 29 U.S.C. § 216(b).
22
                                           OVERVIEW
23
24          1.     This is a collective action to recover overtime wages, liquidated damages and

25   other applicable penalties brought pursuant to the Fair Labor Standards Act (“FLSA”), 29
26
     U.S.C. §§ 201–19.
27
            2.     Plaintiffs and the Putative Class Members are those similarly situated
28



                                                  2
      Case 2:18-cv-04541-DWL Document 18 Filed 02/26/19 Page 3 of 20




 1   persons who have worked for Progrexion in its call centers at any time in the past three
 2   years through the final disposition of this matter and have not been paid for all hours
 3
     worked nor the correct amount of overtime in violation of federal law.
 4
 5           3.    Specifically, Progrexion has enforced a uniform company-wide corporate

 6   policy wherein it improperly required its non-exempt hourly call-center employees—
 7
     Plaintiffs and the Putative Class Members—to perform work off-the-clock and without
 8
     pay.
 9
10           4.    Progrexion’s company-wide policy has caused Plaintiffs and the Putative
11   Class Members to have hours worked that were not compensated and further created a
12
     miscalculation of their regular rate(s) of pay for purposes of calculating their overtime
13
14   compensation each workweek.
15           5.    Although Plaintiffs and the Putative Class Members have routinely worked
16
     in excess of forty (40) hours per workweek, Plaintiffs and the Putative Class Members have
17
18   not been paid overtime of at least one and one-half their regular rates for all hours worked

19   in excess of forty (40) hours per workweek.
20
             6.    Progrexion has knowingly and deliberately failed to compensate Plaintiffs
21
     and the Putative Class Members for all hours worked each workweek on a routine and
22
23   regular basis in the last three years.
24           7.    Plaintiffs and the Putative Class Members did not (and currently do not)
25
     perform work that meets the definition of exempt work under the FLSA.
26
27           8.    Plaintiffs and the Putative Class Members seek to recover all unpaid

28   overtime, liquidated damages, and other damages owed under the FLSA as a collective


                                                   3
      Case 2:18-cv-04541-DWL Document 18 Filed 02/26/19 Page 4 of 20




 1   action pursuant to 29 U.S.C. § 216(b).
 2              9.    Plaintiffs also pray that all similarly situated workers (Putative Class
 3
     Members) be notified of the pendency of this action to apprise them of their rights and
 4
 5   provide them an opportunity to opt-in to this lawsuit.

 6                                          THE PARTIES
 7
                10.   Plaintiff Glee Winter was employed by Progrexion during the relevant time
 8
     period. Plaintiff Winter did not receive compensation for all hours worked or the correct
 9
10   amount of overtime compensation for all hours worked in excess of forty (40) hours per
11   workweek.1
12
                11.   Plaintiff Tricia Bahuin was employed by Progrexion during the relevant time
13
14   period. Plaintiff Bahuin did not receive compensation for all hours worked or the correct
15   amount of overtime compensation for all hours worked in excess of forty (40) hours per
16
     workweek.2
17
18              12.   Plaintiff Kelin Coco was employed by Progrexion during the relevant time

19   period. Plaintiff Coco did not receive compensation for all hours worked or the correct
20
     amount of overtime compensation for all hours worked in excess of forty (40) hours per
21
     workweek.3
22
23
24
25
26          1
                 Winter’s written consent has been filed with the Court. See ECF No. 1-1.
27          2
                 Bahuin’s written consent has been filed with the Court. See ECF No. 6-1.
28          3
                 Coco’s written consent has been filed with the Court. See ECF No. 15-1, 6.


                                                    4
      Case 2:18-cv-04541-DWL Document 18 Filed 02/26/19 Page 5 of 20




 1             13.   Plaintiff Stephanie Hubbard was employed by Progrexion during the relevant
 2   time period. Plaintiff Hubbard did not receive compensation for all hours worked or the
 3
     correct amount of overtime compensation for all hours worked in excess of forty (40) hours
 4
 5   per workweek.4

 6             14.   Plaintiff Domonique Kendrick was employed by Progrexion during the
 7
     relevant time period. Plaintiff Kendrick did not receive compensation for all hours worked
 8
     or the correct amount of overtime compensation for all hours worked in excess of forty
 9
10   (40) hours per workweek.5
11             15.   Plaintiff Rodney Mays was employed by Progrexion during the relevant time
12
     period. Plaintiff Mays did not receive compensation for all hours worked or the correct
13
14   amount of overtime compensation for all hours worked in excess of forty (40) hours per
15   workweek.6
16
               16.   Plaintiff Ashley Alexander was employed by Progrexion during the relevant
17
18   time period. Plaintiff Alexander did not receive compensation for all hours worked or the

19   correct amount of overtime compensation for all hours worked in excess of forty (40) hours
20
     per workweek.7
21
               17.   Plaintiff Keisha Corley was employed by Progrexion during the relevant time
22
23
24
25         4
               Hubbard’s written consent has been filed with the Court. See ECF No. 15-1, 9.
26         5
               Kendrick’s written consent has been filed with the Court. See ECF No. 17-1, 3.
27         6
               Mays’s written consent has been filed with the Court. See ECF No. 10-1.
28         7
               Alexander’s written consent has been filed with the Court. See ECF No. 15-1, 2.


                                                   5
      Case 2:18-cv-04541-DWL Document 18 Filed 02/26/19 Page 6 of 20




 1   period. Plaintiff Corley did not receive compensation for all hours worked or the correct
 2   amount of overtime compensation for all hours worked in excess of forty (40) hours per
 3
     workweek.8
 4
 5             18.   Plaintiff Nyche Franklin was employed by Progrexion during the relevant

 6   time period. Plaintiff Franklin did not receive compensation for all hours worked or the
 7
     correct amount of overtime compensation for all hours worked in excess of forty (40) hours
 8
     per workweek.9
 9
10             19.   Plaintiff Latisha Friske was employed by Progrexion during the relevant time
11   period. Plaintiff Friske did not receive compensation for all hours worked or the correct
12
     amount of overtime compensation for all hours worked in excess of forty (40) hours per
13
14   workweek.10
15             20.   Plaintiff Anthony Ivy was employed by Progrexion during the relevant time
16
     period. Plaintiff Ivy did not receive compensation for all hours worked or the correct
17
18   amount of overtime compensation for all hours worked in excess of forty (40) hours per

19   workweek.11
20
               21.   Plaintiff Dana Mason was employed by Progrexion during the relevant time
21
     period. Plaintiff Mason did not receive compensation for all hours worked or the correct
22
23
24
25         8
               Corley’s written consent has been filed with the Court. See ECF No. 17-1, 2.
26         9
               Franklin’s written consent has been filed with the Court. See ECF No. 15-1, 7.
27         10
                Friske’s written consent has been filed with the Court. See ECF No. 15-1, 8.
28         11
                Ivy’s written consent has been filed with the Court. See ECF No. 15-1, 10.


                                                   6
      Case 2:18-cv-04541-DWL Document 18 Filed 02/26/19 Page 7 of 20




 1   amount of overtime compensation for all hours worked in excess of forty (40) hours per
 2   workweek.12
 3
            22.     Plaintiff Lindsey Penn was employed by Progrexion during the relevant time
 4
 5   period. Plaintiff Penn did not receive compensation for all hours worked or the correct

 6   amount of overtime compensation for all hours worked in excess of forty (40) hours per
 7
     workweek.13
 8
            23.     Plaintiff Derrick Prentice was employed by Progrexion during the relevant
 9
10   time period. Plaintiff Prentice did not receive compensation for all hours worked or the
11   correct amount of overtime compensation for all hours worked in excess of forty (40) hours
12
     per workweek.14
13
14          24.     Plaintiff Sara Roberts was employed by Progrexion during the relevant time
15   period. Plaintiff Roberts did not receive compensation for all hours worked or the correct
16
     amount of overtime compensation for all hours worked in excess of forty (40) hours per
17
18   workweek.15

19          25.     Plaintiff Shatoria Sutton was employed by Progrexion during the relevant
20
     time period. Plaintiff Sutton did not receive compensation for all hours worked or the
21
     correct amount of overtime compensation for all hours worked in excess of forty (40) hours
22
23
24
25         12
                Mason’s written consent has been filed with the Court. See ECF No. 15-1, 11.
26         13
                Penn’s written consent has been filed with the Court. See ECF No. 15-1, 12.
27         14
                Prentice’s written consent has been filed with the Court. See ECF No. 15-1, 13.
28         15
                Robert’s written consent has been filed with the Court. See ECF No. 15-1, 14.


                                                   7
      Case 2:18-cv-04541-DWL Document 18 Filed 02/26/19 Page 8 of 20




 1   per workweek.16
 2          26.     Plaintiff Sharniqua Woodberry was employed by Progrexion during the
 3
     relevant time period. Plaintiff Woodberry did not receive compensation for all hours
 4
 5   worked or the correct amount of overtime compensation for all hours worked in excess of

 6   forty (40) hours per workweek.17
 7
            27.     Plaintiff Veisinia Anau was employed by Progrexion during the relevant time
 8
     period. Plaintiff Anau did not receive compensation for all hours worked or the correct
 9
10   amount of overtime compensation for all hours worked in excess of forty (40) hours per
11   workweek.18
12
            28.     Plaintiff Kari Brannen was employed by Progrexion during the relevant time
13
14   period. Plaintiff Brannen did not receive compensation for all hours worked or the correct
15   amount of overtime compensation for all hours worked in excess of forty (40) hours per
16
     workweek.19
17
18          29.     Plaintiff Brooke Canfield was employed by Progrexion during the relevant

19   time period. Plaintiff Canfield did not receive compensation for all hours worked or the
20
     correct amount of overtime compensation for all hours worked in excess of forty (40) hours
21
22
23
24
           16
25              Sutton’s written consent has been filed with the Court. See ECF No. 15-1, 16.
           17
26              Woodberry’s written consent has been filed with the Court. See ECF No. 15-1,
     18.
27         18
                Anau’s written consent has been filed with the Court. See ECF No. 15-1, 3.
28         19
                Brannen’s written consent has been filed with the Court. See ECF No. 15-1, 4.


                                                  8
      Case 2:18-cv-04541-DWL Document 18 Filed 02/26/19 Page 9 of 20




 1   per workweek.20
 2           30.     Plaintiff Kylee Wertz was employed by Progrexion during the relevant time
 3
     period. Plaintiff Wertz did not receive compensation for all hours worked or the correct
 4
 5   amount of overtime compensation for all hours worked in excess of forty (40) hours per

 6   workweek.21
 7
             31.     Plaintiff Kristian Rocha was employed by Progrexion during the relevant
 8
     time period. Plaintiff Rocha did not receive compensation for all hours worked or the
 9
10   correct amount of overtime compensation for all hours worked in excess of forty (40) hours
11   per workweek.22
12
             32.     The Putative Class Members are those current and former hourly call-center
13
14   employees who were employed by Progrexion at any time from December 7, 2015 through
15   the final disposition of this matter, and have been subjected to the same illegal pay system
16
     under which Plaintiffs worked and were paid.
17
18           33.     Defendant Progrexion Teleservices, Inc. (“Progrexion”) is a for-profit

19   corporation whose corporate headquarters are located in Salt City Lake, Utah. Progrexion
20
     has appeared, and no further service of process is necessary.
21
                                   JURISDICTION AND VENUE
22
23           34.     This Court has federal question jurisdiction over this case pursuant to 28
24
25
26          20
                 Canfield’s written consent has been filed with the Court. See ECF No. 15-1, 5.
27          21
                 Wertz’s written consent has been filed with the Court. See ECF No. 15-1, 17.
28          22
                 Rocha’s written consent has been filed with the Court. See ECF No. 15-1, 15.


                                                   9
     Case 2:18-cv-04541-DWL Document 18 Filed 02/26/19 Page 10 of 20




 1   U.S.C. § 1331 as this is an action arising under 29 U.S.C. §§ 201–19.
 2           35.     This Court has personal jurisdiction over Progrexion because the cause of
 3
     action arose within this district as a result of Progrexion’s conduct within this District and
 4
 5   Division.

 6           36.     Venue is proper in the District of Arizona, because Progrexion is located in
 7
     this District and Plaintiffs Winter, Bahuin, Coco, Hubbard, Kendrick, and Mays worked
 8
     for Progrexion in this District.
 9
10                                      ADDITIONAL FACTS
11           37.     Progrexion employs more than 1,500 employees at its call centers in Utah,
12
     Idaho, Arizona, and Oklahoma. Progrexion’s hourly call-center employees receive calls
13
14   from Progrexion’s clients, and assist those clients with repairing their credit reports.23
15           38.     Upon information and belief, Progrexion is a privately-held company with
16
     call centers located in Salt Lake City, Utah; North Salt Lake, Utah; West Valley, Utah;
17
18   Provo, Utah; Rexburg, Idaho; Idaho Falls, Idaho; Phoenix Arizona; and Oklahoma City,

19   Oklahoma.
20
             39.     Plaintiffs and the Putative Class Members’ job duties consisted of answering
21
     phone calls made by Progrexion’s clients, answering customer inquiries, troubleshooting
22
23   on behalf of customers, and generally assisting customers with matters related to their
24   credit reports.
25
             40.     Plaintiff Winter was employed by Progrexion in customer service at its call
26
27
28          23
                 https://www.progrexion.com.


                                                   10
     Case 2:18-cv-04541-DWL Document 18 Filed 02/26/19 Page 11 of 20




 1   center located in Phoenix, Arizona from approximately February 2017 until May 2017.
 2           41.    Plaintiff Bahuin was employed by Progrexion in customer service at its call
 3
     center located in Phoenix, Arizona from approximately March 2017 through the present.
 4
 5           42.    Plaintiff Hubbard was employed by Progrexion in customer service at its call

 6   center located in Phoenix, Arizona from approximately April 2017 until August 2017.
 7
             43.    Plaintiff Kendrick was employed by Progrexion in customer service at its
 8
     call center located in Phoenix, Arizona from approximately August 2018 until October
 9
10   2018.
11           44.    Plaintiff Mays was employed by Progrexion in customer service at its call
12
     center located in Phoenix, Arizona from approximately January 2016 until February 2018.
13
14           45.    Plaintiff Alexander was employed by Progrexion in customer service at its
15   call center located in Oklahoma City, Oklahoma from approximately October 2017 through
16
     the present.
17
18           46.    Plaintiff Franklin was employed by Progrexion in customer service at its call

19   center located in Oklahoma City, Oklahoma from approximately October 2017 through the
20
     present.
21
             47.    Plaintiff Friske was employed by Progrexion in customer service at its call
22
23   center located in Oklahoma City, Oklahoma from approximately May 2016 until June
24   2016.
25
             48.    Plaintiff Ivy was employed by Progrexion in customer service at its call
26
27   center located in Oklahoma City, Oklahoma from approximately February 2016 until

28   January 2019.


                                                  11
     Case 2:18-cv-04541-DWL Document 18 Filed 02/26/19 Page 12 of 20




 1           49.   Plaintiff Mason was employed by Progrexion in customer service at its call
 2   center located in Oklahoma City, Oklahoma from approximately June 2019 until
 3
     September 2018.
 4
 5           50.   Plaintiff Penn was employed by Progrexion in customer service at its call

 6   center located in Oklahoma City, Oklahoma from approximately July 2017 until January
 7
     2019.
 8
             51.   Plaintiff Prentice was employed by Progrexion in customer service at its call
 9
10   center located in Oklahoma City, Oklahoma from approximately November 2015 to
11   September 2018.
12
             52.   Plaintiff Roberts was employed by Progrexion in customer service at its call
13
14   center located in Oklahoma City, Oklahoma from approximately January 2017 to January
15   2019.
16
             53.   Plaintiff Sutton was employed by Progrexion in customer service at its call
17
18   center located in Oklahoma City, Oklahoma from approximately January 2016 until

19   January 2018.
20
             54.   Plaintiff Woodberry was employed by Progrexion in customer service at its
21
     call center located in Oklahoma City, Oklahoma from approximately December 2015 until
22
23   September 2018.
24           55.   Plaintiff Anau was employed by Progrexion in customer service at its call
25
     center located in Salt Lake City, Utah from approximately February 2018 through the
26
27   present.

28           56.   Plaintiff Brannen was employed by Progrexion in customer service at its call


                                                 12
     Case 2:18-cv-04541-DWL Document 18 Filed 02/26/19 Page 13 of 20




 1   center located in West Valley, Utah from approximately December 2016 until December
 2   2018.
 3
             57.   Plaintiff Canfield was employed by Progrexion in customer service at its call
 4
 5   center located in West Valley, Utah from approximately November 2017 to May 2018.

 6           58.   Plaintiffs and the Putative Class Members are non-exempt call-center
 7
     employees who were (and are) paid by the hour.
 8
             59.   Plaintiffs and the Putative Class Members work approximately forty (40)
 9
10   “on-the-clock” hours per week.
11           60.   In addition to their forty (40) “on-the-clock” hours, Plaintiffs and the Putative
12
     Class Members often work up to two and a half hours “off-the-clock” per week and are not
13
14   compensated for that time.
15           61.   Plaintiffs and the Putative Class Members have not been compensated for all
16
     the hours they worked for Progrexion as a result of Progrexion’s corporate policy and
17
18   practice of requiring all hourly call-center employees to be ready to take their first phone

19   call the moment their official shift starts.
20
             62.   Specifically, Plaintiffs and the Putative Class Members are required to start
21
     and log-in to their computer, open multiple different Progrexion computer programs, log
22
23   in to each Progrexion program, and ensure that each Progrexion program is running
24   correctly—all of which can take up to thirty minutes—before they are able to take their
25
     first phone call, which comes in as soon as their official shift starts.
26
27           63.   During this start up time, Plaintiffs and the Putative Class Members were not

28   compensated although they were expected to have completed this process in advance of


                                                    13
     Case 2:18-cv-04541-DWL Document 18 Filed 02/26/19 Page 14 of 20




 1   their official start time.
 2           64.    Progrexion required Plaintiffs and the Putative Class Members to be ready to
 3
     accept their first customer call at the moment the employee’s official shift starts. As such,
 4
 5   Progrexion required (and continues to require) that Plaintiffs and the Putative Class

 6   Members perform these start up tasks “off-the-clock” (and without pay) before their
 7
     official shift begins.
 8
             65.    As a result, Plaintiffs and the Putative Class Members have not been
 9
10   compensated for all hours worked, including all worked in excess of forty (40) in a
11   workweek at the rates required by the FLSA.
12
             66.    Progrexion has employed other individuals who perform(ed) the same or
13
14   similar job duties under the same pay provisions as Plaintiffs.
15           67.    Progrexion is aware of its obligation to pay for all hours worked and overtime
16
     for all hours worked in excess of forty (40) each week to Plaintiffs and the Putative Class
17
18   Members but has failed to do so.

19           68.    Because Progrexion did not pay Plaintiffs and the Putative Class Members
20
     time and a half for all hours worked and overtime for all hours worked in excess of forty
21
     (40) each week, Progrexion’s pay policies and practices violated (and continue to violate)
22
23   the FLSA.
24                                      CAUSE OF ACTION
25
     A.     FLSA COVERAGE
26
27           69.    All previous paragraphs are incorporated as though fully set forth herein.

28           70.    The FLSA Collective is defined as:


                                                  14
     Case 2:18-cv-04541-DWL Document 18 Filed 02/26/19 Page 15 of 20




 1          ALL HOURLY CALL-CENTER EMPLOYEES WHO WERE EMPLOYED
            BY PROGREXION TELESERVICES, INC., ANYWHERE IN THE UNITED
 2          STATES, AT ANY TIME FROM DECEMBER 7, 2015 THROUGH THE
 3          FINAL DISPOSITION OF THIS MATTER (“FLSA Collective” or “FLSA
            Collective Members”).
 4
 5           71.   At all times hereinafter mentioned, Progrexion has been an employer within

 6   the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).
 7
             72.   At all times hereinafter mentioned, Progrexion has been an enterprise
 8
     engaged in commerce or in the production of goods for commerce within the meaning of
 9
10   Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has had
11   employees engaged in commerce or in the production of goods for commerce, or
12
     employees handling, selling, or otherwise working on goods or materials that have been
13
14   moved in or produced for commerce by any person, or in any closely related process or
15   occupation directly essential to the production thereof, and in that that enterprise has had,
16
     and has, an annual gross volume of sales made or business done of not less than
17
18   $500,000.00 (exclusive of excise taxes at the retail level which are separately stated).

19           73.   During the respective periods of Plaintiffs and the FLSA Collective
20
     Members’ employment by Progrexion, these individuals have provided services for
21
     Progrexion that involved interstate commerce for purposes of the FLSA.
22
23           74.   In performing the operations hereinabove described, Plaintiffs and the FLSA
24   Collective Members have been engaged in commerce or in the production of goods for
25
     commerce within the meaning of §§ 203(b), 203(i), 203(j), 206(a), and 207(a) of the FLSA.
26
27   29 U.S.C. §§ 203(b), 203(i), 203(j), 206(a), 207(a).

28           75.   Specifically, Plaintiffs and the FLSA Collective Members have been non-


                                                  15
     Case 2:18-cv-04541-DWL Document 18 Filed 02/26/19 Page 16 of 20




 1   exempt hourly call-center employees of Progrexion who assisted customers who live
 2   throughout the United States. 29 U.S.C. § 203(j).
 3
             76.   At all times hereinafter mentioned, Plaintiffs and the FLSA Collective
 4
 5   Members have been individual employees who were engaged in commerce or in the

 6   production of goods for commerce as required by 29 U.S.C. §§ 206–07.
 7
             77.   The proposed class of similarly situated employees, i.e., FLSA collective
 8
     members, sought to be certified pursuant to 29 U.S.C. § 216(b), is defined in Paragraph 70.
 9
10           78.   The precise size and identity of the proposed class should be ascertainable
11   from the business records, tax records, and/or employee and personnel records of
12
     Progrexion.
13
14   B.     FAILURE TO PAY WAGES AND OVERTIME UNDER THE FLSA
15           79.   Progrexion has violated provisions of Sections 6, 7 and 15 of the FLSA, 29
16
     U.S.C. §§ 206–7, and 215(a)(2) by employing individuals in an enterprise engaged in
17
18   commerce or in the production of goods for commerce within the meaning of the FLSA

19   for workweeks longer than forty (40) hours without compensating such non-exempt
20
     employees for all hours worked and overtime for all hours worked in excess of forty (40)
21
     hours per week at rates at least one and one-half times the regular rates for which they were
22
23   employed.
24           80.   Moreover, Progrexion knowingly, willfully, and with reckless disregard
25
     carried out its illegal pattern of failing to pay Plaintiffs and other similarly situated
26
27   employees for all hours worked and the proper amount of overtime compensation for all

28   hours worked over 40 each week. 29 U.S.C. § 255(a).


                                                  16
     Case 2:18-cv-04541-DWL Document 18 Filed 02/26/19 Page 17 of 20




 1          81.    Progrexion knew or should have known its pay practices were in violation of
 2   the FLSA.
 3
            82.    Progrexion is a sophisticated party and employer, and therefore knew (or
 4
 5   should have known) its pay policies were in violation of the FLSA.

 6          83.    Plaintiffs and the FLSA Collective Members, on the other hand, are (and
 7
     were) unsophisticated employees who trusted Progrexion to pay them according to the law.
 8
            84.    The decisions and practices by Progrexion to not pay for all hours worked
 9
10   and the proper amount of overtime for all hours worked over 40 each week was neither
11   reasonable nor in good faith.
12
            85.    Accordingly, Plaintiffs and the FLSA Collective Members are entitled to be
13
14   paid for all hours worked and overtime wages for all hours worked in excess of forty (40)
15   hours each week pursuant to the FLSA in an amount equal to one-and-a-half times their
16
     regular rate of pay, plus liquidated damages, attorneys’ fees and costs.
17
18
19   C.     COLLECTIVE ACTION ALLEGATIONS
20
            86.    All previous paragraphs are incorporated as though fully set forth herein.
21
            87.    Pursuant to 29 U.S.C. § 216(b), this is a collective action filed on behalf of
22
23   all of Progrexion’s employees who have been similarly situated to Plaintiffs with regard to
24   the work they performed and the manner in which they were paid.
25
            88.    Other similarly situated employees of Progrexion have been victimized by
26
27   Progrexion’s patterns, practices, and policies, which are in willful violation of the FLSA.

28          89.    The FLSA Collective Members are defined in Paragraph 70.


                                                 17
     Case 2:18-cv-04541-DWL Document 18 Filed 02/26/19 Page 18 of 20




 1           90.    Progrexion’s failure to pay Plaintiffs and the FLSA Collective Members for
 2   all hours worked and overtime compensation at the rates required by the FLSA, results
 3
     from generally applicable policies and practices of Progrexion, and does not depend on the
 4
 5   personal circumstances of Plaintiffs or the FLSA Collective Members.

 6           91.    Thus, Plaintiffs’ experiences are typical of the experiences of the FLSA
 7
     Collective Members.
 8
             92.    The specific job titles or precise job requirements of the various FLSA
 9
10   Collective Members do not prevent collective treatment.
11           93.    All of the FLSA Collective Members—regardless of their specific job titles,
12
     precise job requirements, rates of pay, or job locations—are entitled to be properly
13
14   compensated for all hours worked and the proper amount of overtime for all hours worked
15   over forty (40) hours each week.
16
             94.    Although the issues of damages may be individual in character, there is no
17
18   detraction from the common nucleus of liability facts.

19           95.    Absent a collective action, many members of the proposed FLSA collective
20
     likely will not obtain redress of their injuries and Progrexion will retain the proceeds of its
21
     violations.
22
23           96.    Moreover, individual litigation would be unduly burdensome to the judicial
24   system. Concentrating the litigation in one forum will promote judicial economy and parity
25
     among the claims of the individual members of the classes and provide for judicial
26
27   consistency.

28           97.    Accordingly, the FLSA collective of similarly situated plaintiffs should be


                                                   18
     Case 2:18-cv-04541-DWL Document 18 Filed 02/26/19 Page 19 of 20




 1   certified as defined as in Paragraph 70 and notice should be promptly sent.
 2                                           RELIEF SOUGHT
 3
             98.    Plaintiffs respectfully pray for judgment against Progrexion as follows:
 4
 5                  a.      For an Order certifying the FLSA Collective as defined in Paragraph

 6   70 and requiring Progrexion to provide the names, addresses, e-mail addresses, telephone
 7
     numbers, and social security numbers of all putative collective action members;
 8
                    b.      For an Order approving the form and content of a notice to be sent to
 9
10   all putative FLSA Collective Members advising them of the pendency of this litigation and
11   of their rights with respect thereto;
12
                    c.      For an Order pursuant to Section 16(b) of the FLSA finding
13
14   Progrexion liable for unpaid back wages due to Plaintiffs (and those who FLSA Collective
15   Members have joined in the suit), and for liquidated damages equal in amount to the unpaid
16
     compensation found due to Plaintiffs (and those FLSA Collective Members who have
17
18   joined in the suit);

19                  d.      For an Order awarding the costs of this action;
20
                    e.      For an Order awarding attorneys’ fees;
21
                    f.      For an Order awarding pre-judgment and post-judgment interest at the
22
23   highest rates allowed by law;
24                  g.      For an Order awarding Plaintiffs a service award as permitted by law;
25
                    h.      For an Order compelling the accounting of the books and records of
26
27   Progrexion, at Progrexion’s expense; and

28                  i.      For an Order granting such other and further relief as may be


                                                   19
     Case 2:18-cv-04541-DWL Document 18 Filed 02/26/19 Page 20 of 20




 1   necessary and appropriate.
 2
           DATED this 26th day of February, 2019.
 3
 4                                            LUBIN & ENOCH, P.C.
                                              ANDERSON ALEXANDER, PLLC
 5
 6                                            By: /s/ Nicholas J. Enoch
                                              Nicholas J. Enoch
 7
 8                                            Attorneys for Plaintiffs and the Putative Class
                                              Members
 9
                                  DEMAND FOR JURY TRIAL
10
11         Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury
12   on all questions raised by the foregoing complaint.
13
           DATED this 26th day of February, 2019.
14
15                                            LUBIN & ENOCH, P.C.
                                              ANDERSON ALEXANDER, PLLC
16
17                                            By: /s/ Nicholas J. Enoch
                                              Nicholas J. Enoch
18
19                                            Attorneys for Plaintiffs and the Putative Class
                                              Members
20
21
                                  CERTIFICATE OF SERVICE
22
           I hereby certify that on the 26h day of February 2019, I electronically transmitted
23
24    the First Amended Collective Action Complaint and Demand for Jury Trial to the U.S.
25    District Court Clerk’s Office using the CM/ECF System for filing.
26
                                              /s/ Nicholas J. Enoch
27                                            Nicholas J. Enoch
28



                                                 20
